[Cite as State ex rel. Roberts v. Indus. Comm., 2016-Ohio-7570.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


The State ex rel. Ronald W. Roberts,                    :

                 Relator,                               :

v.                                                      :             No. 15AP-892

Industrial Commission of Ohio                           :          (REGULAR CALENDAR)
and City of Columbus,
                                                        :
                 Respondents.
                                                        :


                                            D E C I S I O N

                                    Rendered on November 1, 2016


                 On brief: Jon Goodman Law, LLC, and Jon H. Goodman,
                 for relator.

                 On brief: Michael DeWine, Attorney General, and Andrew J.
                 Alatis, for respondent Industrial Commission of Ohio.

                 On brief: Richard C. Pfeiffer, Jr., City Attorney, and
                 Susan E. Thompson, for respondent City of Columbus.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

LUPER SCHUSTER, J.
        {¶ 1} Relator, Ronald W. Roberts, initiated this action requesting this court issue
a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission")
to vacate its order in which the commission exercised its continuing jurisdiction and
denied his request for working wage loss ("WWL") compensation and to award that
compensation.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued the appended decision,
No. 15AP-892                                                                               2


which includes findings of fact and conclusions of law. The magistrate concluded that the
commission abused its discretion when it invoked its continuing jurisdiction and vacated
the Staff Hearing Officer's ("SHO") order granting Roberts's request for WWL
compensation. Thus, the magistrate recommends this court issue a writ of mandamus
ordering the commission to reinstate the SHO's order and award WWL compensation to
Roberts.
       {¶ 3} The commission has filed the following objections to the magistrate's
decision:
              [1.] The Magistrate erred in finding the commission abused
              its discretion when it exercised continuing jurisdiction based
              on a mistake of law in the SHO order.

              [2.] The Magistrate erred in substituting her own legal
              standard in place of the existing Statute and Regulations for
              Ohio working wage loss compensation.

              [3.] The Magistrate's Decision voids the clear requirements of
              the Statute and Administrate Code and requires the
              commission to disregard current legal standards and apply a
              newly created standard of "maximum mental and physical
              level." In her decision, the Magistrate even concedes that her
              new standard is not at all in the existing law but "can be," and
              "should be considered as well."

              [4.] The Magistrate erred in failing to determine if Roberts's
              request for WWL compensation complied with the
              requirements set forth in Ohio Adm.Code 4125-1-01(D).

       {¶ 4} Because they are interrelated, we address together all four of the
commission's objections. By its objections, the commission asserts the magistrate erred
in concluding that it abused its discretion in exercising its continuing jurisdiction to deny
Roberts WWL compensation based on its finding that the SHO committed a clear mistake
of law. The commission argues that the SHO committed a clear mistake of law in
excusing Roberts from searching for suitable and comparably paying employment as
required under Ohio Adm.Code 4125-1-01(D)(1)(c). We disagree.
       {¶ 5} The commission's power to reconsider a previous decision derives from its
general grant of continuing jurisdiction under R.C. 4123.52. State ex rel. Royal v. Indus.
No. 15AP-892                                                                                         3


Comm., 95 Ohio St. 3d 97, 99 (2002).                The commission may exercise continuing
jurisdiction when one of the following prerequisites is present: "(1) new and changed
circumstances, (2) fraud, (3) clear mistake of fact, (4) clear mistake of law, or (5) error by
an inferior tribunal." State ex rel. Gobich v. Indus. Comm., 103 Ohio St. 3d 585, 2004-
Ohio-5990, ¶ 14. Here, the commission identified a purported clear mistake of law as the
basis for its continuing jurisdiction. However, because the SHO did not commit a clear
mistake of law, the commission abused its discretion in exercising its continuing
jurisdiction on that basis.
       {¶ 6} R.C. 4123.56(B) provides for compensation for wage loss for persons unable
to return to a former position of employment due to a workplace injury or occupational
disease but still able to do some work. State ex rel. Oldaker v. Indus. Comm., 143 Ohio
St.3d 405, 2015-Ohio-2569, ¶ 8. If eligible, the injured worker may be entitled to receive a
percentage of the difference between the prior and current income for up to 200 weeks.
Id.   Entitlement to wage-loss compensation requires a claimant to demonstrate the
allowed conditions actually caused wage loss. Id. Pursuant to Ohio Adm.Code 4125-1-
01(D), a claimant must provide evidence that he has made a "good faith effort to search
for suitable employment which is comparably paying work." Former Ohio Adm.Code
4125-1-01(D)(1)(c)1; see Oldaker at ¶ 9. "Suitable employment" is "work which is within
the claimant's physical capabilities."            Former Ohio Adm.Code 4125-1-01(A)(7).
"Comparably paying work" is "employment in which the claimant's weekly rate of pay is
equal to or greater than the average weekly wage received by the claimant in his or her
former position of employment." Former Ohio Adm.Code 4125-1-01(A)(8).
       {¶ 7} "A good faith effort necessitates the claimant's consistent, sincere, and best
attempts to obtain suitable employment that will eliminate the wage loss." Former Ohio
Adm.Code 4125-1-01(D)(1)(c). In determining whether a claimant has made a good-faith
effort, an adjudicator must review "all relevant factors including, but not limited to" the
following: the claimant's skills, prior employment history, and educational background;

1 Ohio Adm.Code 4125-1-01 was revised effective February 13, 2014. The revision renumbered many of

that rule's provisions, but they remain "substantially similar to the former provisions." State ex rel.
Oldaker at fn. 1. Except as expressly noted, references to that rule are to the version in effect when
Roberts submitted his application for WWL compensation. See 1996-1997 Ohio Monthly Record 1990,
effective May 15, 1997.
No. 15AP-892                                                                              4


the number, quality, and regularity of contacts made with prospective employers; for a
claimant seeking any amount of WWL compensation, the amount of time devoted to
making perspective employer contacts during the period for which WWL is sought; labor
market conditions; and the claimant's physical capabilities. Former Ohio Adm.Code
4125-1-01(D)(1)(c)(i)-(xv). As the magistrate noted, because this list is non-exhaustive, a
claimant's mental impairment may be considered a relevant factor in evaluating that
claimant's job search.
       {¶ 8} Although the general rule is that a claimant seeking WWL compensation
must make a good-faith effort to search for suitable and comparably paying work, a
working claimant's failure to continue to seek higher paying employment may be excused
in certain circumstances. State ex rel. Timken Co. v. Kovach, 99 Ohio St. 3d 21, 2003-
Ohio-2450, ¶ 22. For example, in State ex rel. Brinkman v. Indus. Comm., 87 Ohio St. 3d
171, 174 (1999), the Supreme Court of Ohio held that the commission abused its discretion
in denying WWL compensation and not excusing the claimant's failure to continue his job
search after he obtained lucrative part-time work with a realistic possibility that it would
become full-time. In Kovach, the court found that the commission did not abuse its
discretion in excusing the claimant from engaging in a job search because the claimant
continued to hold a position with his original employer, with whom he had worked for a
long time, had accumulated years toward a pension, and may have qualified for additional
vacation and personal days due to his longevity. Kovach at ¶ 19-28. As in Brinkman, the
court in Kovach reasoned that it would be "inappropriate to ask a claimant to 'leave a
good thing' solely to narrow a wage differential." Id. at ¶ 28.
       {¶ 9} The commission argues that the magistrate's conclusion that the SHO did
not commit a clear mistake of law is contrary to the mandate set forth in former Ohio
Adm.Code 4125-1-01(D)(1)(c) and this court's decision in State ex rel. Wilson v. Indus.
Comm., 10th Dist. No. 11AP-1092, 2013-Ohio-2449. In Wilson, this court found that the
commission correctly concluded that the SHO had made a clear mistake of law in not
applying the administrative code's job search requirement because the claimant had
presented no evidence at the administrative level to demonstrate that any of the
"precedential case exceptions [to the job search requirement] applied." Id. at ¶ 9. While
we acknowledge that the Wilson decision strongly suggests that, unless the Supreme
No. 15AP-892                                                                                 5


Court of Ohio accepted factual exception to the job search requirement applies, it is a clear
mistake of law for the adjudicator to excuse a claimant from continuing to search for a
job. However, subsequent case law from this court and case law from the Supreme Court
indicates otherwise.
       {¶ 10} In State ex rel. Republic Servs. v. Wright, Inc., 10th Dist. No. 13AP-219,
2014-Ohio-312, this court noted the Supreme Court's directive that determining whether
to excuse a claimant's decision not to continue to seek comparable employment "must be
made on a case-by-case basis." Id. at ¶ 8, citing State ex rel. Yates v. Abbott Laboratories,
Inc., 95 Ohio St. 3d 142, 2002-Ohio-2003. In Yates, the Supreme Court observed that
whether a job search is necessary is a question that "is not amenable to hard-and-fast
rules - - it is very dependent on circumstances." Yates at ¶ 36. Further, "the overriding
concern in all of these cases - - as it has been since the seminal case of State ex rel. Pepsi-
Cola Bottling Co. v. Morse (1995), 72 Ohio St. 3d 210, 648 N.E.2d 827 - - is the desire to
ensure that a lower-paying position - - regardless of hours - - is necessitated by the
disability and not motivated by lifestyle choice." Yates at ¶ 37; see Kovach at ¶ 25 ("In
determining whether to excuse a claimant's failure to search for another job," the
Supreme Court requires "a broad-based analysis that looks beyond mere wage loss.").
Based on the necessity to review each case on its particular facts, the Wright court
declined to restrict the commission's discretion in excusing the absence of a good-faith job
search to the factual confines of Supreme Court cases approving an award of WWL
compensation despite the absence of such a search. See Wright at ¶ 11; see also State ex
rel. Whirlpool Corp. v. Indus. Comm., 10th Dist. No. 09AP-380, 2010-Ohio-255, ¶ 9
(finding that the commission reasonably determined that the claimant was not required
to conduct a good-faith job search based on the "circumstances and evidence in [that]
case"); State ex rel. Jackson v. Indus. Comm., 10th Dist. No. 08AP-498, 2009-Ohio-1045,
¶ 7 ("the analysis of whether a claimant should be excused for failing to search for
comparably paying work must be flexible and broad, and is subject to review on a case-by-
case basis").
       {¶ 11} Here, as the magistrate explained, the SHO reasonably analyzed the
particular facts of this case and determined that Roberts was excused from the general
requirement that a claimant seeking WWL compensation demonstrate a good-faith effort
No. 15AP-892                                                                             6


to find suitable and comparably paying work. The SHO found that Roberts is currently
working at his physical and mental limitation in performing four to six hours per day of
basic administrative duties regarding the management of his rental properties.          In
reaching that finding, the SHO noted Roberts's serious cognitive impairments that affect
his memory, concentration, and attention, and that prevent him from working more than
four to six hours per day. Based on the circumstances of this case, the SHO concluded
that Roberts's reduction in pay is not a lifestyle choice, and, thus, he is entitled to WWL
compensation despite currently not searching for supplemental or other potential
employment to narrow or eliminate the pay gap between his former and current
employment. Contrary to the commission's finding, the SHO did not commit a clear
mistake of law in reaching that determination. The commission was not permitted to
exercise continuing jurisdiction based on its disagreement with the SHO's factual
conclusions. Therefore, we reject the commission's arguments and agree with the
magistrate's determination that the commission abused its discretion in exercising its
continuing jurisdiction in this matter.
       {¶ 12} Accordingly, all four the commission's objections are overruled.
       {¶ 13} Following our independent review of the record, pursuant to Civ.R. 53, we
conclude that the magistrate did not err in finding that the commission abused its
discretion in invoking its continuing jurisdiction and denying Roberts WWL
compensation. The magistrate applied the salient law to the pertinent facts. Accordingly,
we adopt the findings of fact and conclusions of law set forth in the magistrate's decision
as our own, as clarified herein. Therefore, we overrule the commission's objections to the
magistrate's decision and grant Roberts's request for a writ of mandamus.              The
commission shall vacate its order denying Roberts WWL compensation and reinstate the
SHO's order awarding him WWL compensation.
                                                                    Objections overruled;
                                                              writ of mandamus granted.

                         DORRIAN, P.J., and TYACK, J., concur.
No. 15AP-892                                                                         7


                                        APPENDIX

                        IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT


The State ex rel. Ronald W. Roberts,        :

             Relator,                       :

v.                                          :                  No. 15AP-892

Industrial Commission of Ohio               :               (REGULAR CALENDAR)
and City of Columbus,
                                            :
             Respondents.
                                            :



                        MAGISTRATE'S DECISION

                                Rendered on June 24, 2016



             Jon Goodman Law, LLC, and Jon H. Goodman, for relator.

             Michael DeWine, Attorney General, and Andrew J. Alatis, for
             respondent Industrial Commission of Ohio.

             Richard C. Pfeiffer, Jr., City Attorney, and Susan E.
             Thompson, for respondent City of Columbus.


                                       IN MANDAMUS

      {¶ 14} Relator, Ronald W. Roberts, has filed this original action requesting that
this court issue a writ of mandamus ordering respondent, Industrial Commission of
Ohio ("commission"), to vacate its order wherein the commission exercised its
continuing jurisdiction and denied working wage loss ("WWL") compensation to him.
No. 15AP-892                                                                            8


Findings of Fact:
       {¶ 15} 1. Relator worked as a police officer for the City of Columbus.
       {¶ 16} 2. In the 1980's, relator began purchasing rental properties, ultimately
acquiring approximately 19 rental units.
       {¶ 17} 3. Relator has sustained two work-related injuries. The first, claim No.
96-302522, occurred on January 24, 1996, and is allowed for the following conditions:
"sprain thoracic region; sprain lumbar region; sprain of neck; concussion without
coma."
       {¶ 18} Claim No. 03-802816 occurred on January 20, 2003, and is allowed for
the following conditions:       "Sprain of Neck; Sprain Thoracic Region; Sprain
Lumbosacral; Sprain of Ankle NOS Right; Sprain of Wrist NOS Bilateral; Sprain Hip &
Thigh NOS Right; Carpal Tunnel SYN Bilateral."
       {¶ 19} 4. Following the 1996 injury, relator began having problems with
headaches and attention deficits, and began treating with W. Jerry Mysiw, M.D., who
prescribed medications for post-concussion syndrome.
       {¶ 20} 5. Relator was unable to continue working as a police officer and applied
for disability benefits through the Ohio Police & Fire Pension Fund ("OP&F").
       {¶ 21} 6. By letter dated October 29, 2003, relator was granted disability benefits
and retired from the police force.
       {¶ 22} 7. Although unable to continue working as a police officer, relator was
able to continue the basic administrative duties regarding the management of his rental
properties including ordering supplies, scheduling maintenance, and keeping track of
financial matters. Relator earned $2,000 per month managing his rental properties.
       {¶ 23} 8. In 2005, relator applied for WWL compensation in the 2003 claim and,
in an order mailed December 14, 2005, the Ohio Bureau of Workers' Compensation
("BWC") granted relator WWL compensation beginning October 1, 2005.
       {¶ 24} 9. Relator continued working on his rental properties and received a
full 200 weeks of WWL compensation in the 2003 claim.            See BWC order mailed
September 21, 2009.
No. 15AP-892                                                                                9


       {¶ 25} 10. On March 9, 2010, relator filed a motion for WWL compensation
based on the allowed conditions in the 1996 claim. Relator's motion was supported by
office notes, reports, and a Medco-14 completed by Dr. Mysiw who indicated that relator
was experiencing cognitive fatigue, sensory overload resulting in irritably and/or
frustration, unable to sustain cognitive activities due to resulting fatigue, that his plan or
decision making was impaired, his organization of materials was diminished, and his
initiation was impaired. Dr. Mysiw opined that relator was restricted to working four to
six hours a day. Relator also included evidence that he had registered with the Ohio
Department of Job & Family Services ("ODJFS"), and he presented at least one check
from his rental property company in the amount of $2,000.
       {¶ 26} 11. Relator's application was heard before a district hearing officer
("DHO") on May 10, 2010. The DHO denied relator's request for WWL compensation
beginning February 9, 2010 finding that relator had failed to meet his burden of proving
by a preponderance of the evidence that his alleged wage loss was a result of the allowed
conditions in his claim and further, that relator failed to make a good-faith job search.
       {¶ 27} 12. Relator appealed and the matter was heard before an SHO on
June 11, 2010.   The SHO vacated the prior DHO order and awarded relator WWL
compensation from February 9 through June 11, 2010, and continuing upon submission
of additional evidence. The SHO relied on the Medco-14 report of Dr. Mysiw indicating
that relator had relatively severe restrictions and could work no more than four to six
hours per day. Thereafter, the SHO discussed the fact that relator owns and manages 19
apartments which were originally managed by an individual hired by relator. After
relator could no longer perform his job as a police officer, relator began managing the
apartments himself. The SHO found that this job was within the restrictions given by
Dr. Mysiw and determined that a good-faith job search was not required because relator
was working between four to six hours per day, as restricted by Dr. Mysiw.
       {¶ 28} 13. The administrator of the BWC's appeal was refused by order of the
commission mailed July 10, 2010.
       {¶ 29} 14. The BWC filed a request for reconsideration which was granted based
on the commission's determination that the SHO erroneously excused relator's lack of a
job search and failed to carefully scrutinize his self-employment.
No. 15AP-892                                                                             10


       {¶ 30} 15. The matter was set for hearing on October 14, 2010, and the
commission vacated the June 11, 2010 order of the SHO. The commission denied
relator's request for WWL compensation finding that relator did not supply tax or
accounting records to confirm his testimony that the rental property business was
struggling due to a weak economy and was not presently making a profit.                 The
commission also found that relator failed to present sufficient persuasive evidence that
his loss of wages was causally related to the claim based on the lack of restrictions in the
1996 claim until February 2010, the lack of any search for employment to eliminate the
wage loss, and the lack of any documentation to verify relator's actual wages/earnings.
The commission concluded that relator was voluntarily limiting his income and that his
chosen work reflected a lifestyle choice.
       {¶ 31} 16. While the reconsideration hearing was pending, relator continued to
submit evidence to support his request for WWL compensation including updated
earnings and medical evidence from Dr. Mysiw.
       {¶ 32} 17. On November 22, 2010, relator filed a C-86 motion requesting that his
workers' compensation claim be additionally allowed for the following conditions:
"Depressive Disorder NEC [sic]" and "Cognitive Disorder."
       {¶ 33} 18. Relator was examined by Ken Tecklenburg, Ph.D., who authored a
report dated December 14, 2010, wherein he discussed the medical evidence submitted,
provided his physical findings on examination, and opined that relator's workers'
compensation claim should be additionally allowed for the following conditions:
"Depressive disorder NOS" and "Cognitive Disorder NOS."
       {¶ 34} 19. In an order mailed January 18, 2011, the BWC relied on the report of
Dr. Tecklenburg and granted relator's request for the additional allowances.
       {¶ 35} 20. Dr. Mysiw authored a report dated March 4, 2011 indicating that he
had been treating relator since 2003 when he sustained a head injury. As a result of the
concussion, relator began having problems with headaches, dizziness, and general
confusion. Dr. Mysiw indicated that relator also experienced memory deficits for which
he used note-taking and post-it notes to help him remember.            Relator's continued
memory and concentration problems increasingly affected his ability to perform police
work and he was awarded OP&F disability in 2003.            Dr. Mysiw indicated that he
No. 15AP-892                                                                               11


prescribed Vicodin, Valium, and Aricept to help relator deal with his chronic headaches
and cognitive problems. Further, Dr. Mysiw noted that he has consistently restricted
relator's ability to work due to these issues specifically noting that relator functions best
where he does not have to make quick decisions or engage in activities involving
sustained concentration and thought.        Dr. Mysiw indicated that he had discussed
relator's activities regarding his rental properties specifically noting that relator is able
to handle the requirements of this position because he can control his schedule, work a
limited number of hours, and has the ability to take breaks as necessary. Dr. Mysiw
noted that relator has assistance with financial operations and several contractors with
whom he works who perform the majority of actual repairs and maintenance. Dr.
Mysiw concluded by stating that relator was working the appropriate number of hours
and the work he was performing was acceptable from a physical and cognitive
perspective.
       {¶ 36} 21. Based on the newly allowed conditions, the updated medical records
from Dr. Mysiw, proof of his earnings and extensive accounting, relator filed a C-86 on
July 20, 2011 seeking the payment of WWL compensation beginning February 1, 2011.
       {¶ 37} 22. The matter was heard before a DHO on September 26, 2011. The
DHO specifically noted that the commission had previously denied a request for WWL
compensation from February 9 through October 14, 2010. The DHO also noted that
relator's claim had been additionally allowed for depressive disorder and cognitive
disorder and that he had been granted a 45 percent permanent disability. The DHO
further noted that relator had registered with ODJFS and granted his request for WWL
compensation.
       {¶ 38} 23. The BWC appealed and the matter was heard before an SHO on
November 21, 2011. Although the SHO vacated the prior DHO order, the SHO also
granted relator's request for WWL compensation from February 1 through May 12, 2011,
and continuing upon submission of wage statements and medical restrictions. The SHO
specifically noted that the commission had denied a prior period of WWL compensation
"because the Injured Worker failed to submit accounting or tax records that would
reveal gross receipts of the rental properties the Injured Worker owned, and because the
No. 15AP-892                                                                    12


Injured Worker did not engage in a supplemental job search in order to mitigate his
wage loss."
      {¶ 39} The SHO granted relator's request for WWL compensation, stating:
              However, the Staff Hearing Officer does grant working wage
              loss in this claim for the period of 02/01/2011 and further
              based on the following specific findings. In addition to the
              prior showing of a wage loss due to the difference between
              Injured Worker's average weekly wage/full weekly wage (this
              injury occurred before (05/15/1997) and his current
              earnings, the Staff Hearing Officer finds based on Dr.
              Mysiw's 02/25/2011 and 05/12/2011 MEDCO-14's that the
              Injured Worker cannot return to his former job and the
              Injured Worker has registered with Ohio Department of Jobs
              and Family Services as the District Hearing Officer indicated.

              Further, pursuant to Dr. Mysiw's 03/04/2011 report, the
              work the Injured Worker is performing in regards to his
              rental property company is consistent with Dr. Mysiw's
              restrictions. Dr. Mysiw stated that the Injured Worker can
              only work a minimum number of hours per day (four to six
              hours per the MEDCO-14's), and he cannot be forced to
              make quick decisions or engage in activities involving
              sustained concentration.

              The Staff Hearing Officer notes that in support of the wage
              loss application that the Injured Worker has now submitted
              a twelve month 2010 summary demonstrating the earnings
              of his rental properties. He also submitted copies of monthly
              checks for 2011 showing his monthly income of two thousand
              dollars from R & R Properties. Additionally, submitted is a
              filed 07/20/2013 statement outlining the annual mortgage
              payment of $16,922.64 from the owned property in
              Westerville, Ohio to R & R Properties. Further, there is a
              11/21/2005 statement from Charles Pucatori, an accountant,
              stating to the Injured Worker that there will be $24,000.00
              in management fees included in that year's tax return. The
              Staff Hearing Officer finds that these financial documents do
              verify the Injured Worker's testimony regarding his income
              from R & R Properties.

      {¶ 40} Thereafter, the SHO discussed whether or not relator should be excused
from performing a job search and found that a job search was not necessary. The SHO
explained:
No. 15AP-892                                                                 13


            Lastly addressed is the apparent requirement of a
            supplemental job search. In this light, it is noted that the
            Injured Worker has another claim, 03-802816. In that claim,
            the Injured Worker was awarded working wage loss for the
            maximum 200 weeks based on the same self-employment
            circumstances as is the case herein, and in that claim no
            supplemental job search was required. The 12/14/2005
            administrator's order in claim 03-802816 is noted granting
            the working wage loss in claim 03-803816 [sic].

            The Staff Hearing Officer is aware that pursuant to Ooten v.
            Siegel Interior Specialists (1998), 84 Ohio St. 3d 255, 256, it
            was held that a job search is often required in self-
            employment wage loss cases. However, the Staff Hearing
            Officer finds that this particular claim does not mandate
            such a supplemental job search due to the unique
            restrictions that the Injured Worker has based on the
            allowed conditions. As Dr. Mysiw explained in his
            03/04/2011 report and in his MEDCO-14 reports, the
            Injured Worker can only work four to six hours a day and the
            Injured Worker has serious cognitive impairments that affect
            his memory, concentration and attention such that the
            Injured Worker suffers mental fatigue. Given these unusually
            severe restrictions and considering that Dr. Mysiw is stating
            that the Injured Worker can only perform this type of simple
            part time work that he is presently performing, the Staff
            Hearing Officer finds that a supplemental job search would
            not be mandated in this case as the Injured Worker is
            presently performing work at his maximum mental and
            physical level. Consequently, because the Injured Worker is
            already working at his prescribed level, his work is not a
            lifestyle choice and he is not limiting his income.

            This order is based on testimony adduced at hearing, the
            MEDCO-14's dated 02/25/2011 and 05/12/2011, Dr. Mysiw's
            03/04/2011 report, the monthly earnings statement of the
            rental properties in 2010, the 2011 monthly checks paid to
            the Injured Worker from R & R Properties, Mr. Pucatori's
            11/21/2005 letter and a review of the Commission order
            dated 10/14/2010.

      {¶ 41} 24. The BWC's appeal was refused by order of the commission mailed
December 21, 2011.
No. 15AP-892                                                                      14


      {¶ 42} 25. The BWC filed a request for reconsideration and the matter was heard
before the commission on March 22, 2012. The commission granted the request for
reconsideration as follows:
             After further review and discussion, it is the finding of the
             Industrial Commission that the Administrator has met its
             burden of proving that the Staff Hearing Officer order,
             issued 12/01/2011, contains a clear mistake of law of such
             character that remedial action would clearly follow.

             Specifically, the Staff Hearing Officer failed to apply the
             correct legal standard under Ohio Adm.Code 4125-1-
             01(D)(1)(c), requiring the Injured Worker to perform a good
             faith job search in support of his request for working wage
             loss compensation. The Staff Hearing Officer instead used a
             "maximum mental and physical level" standard in rendering
             his decision. Therefore, the Commission exercises continuing
             jurisdiction pursuant to R.C. 4123.52 and State ex rel.
             Nicholls v. Indus. Comm., 81 Ohio St. 454, 692 N.E.2d 188
             (1998), State ex rel. Foster v. Indus. Comm., 85 Ohio St. 3d
320, 707 N.E.2d 1122 (1999), and State ex rel. Gobich v.
             Indus. Comm., 103 Ohio St. 3d 585, 2004-Ohio-5990, 817
N.E.2d 398 in order to correct this error.

      {¶ 43} Thereafter, the commission denied relator's request, stating:
             The Commission continues to find the Injured Worker has
             failed to provide sufficient documentation to verify his loss of
             wages and income. In addition, the Injured Worker has
             failed to prove that the loss of wages is causally related to the
             allowed conditions in the claim. The Commission finds that
             the Injured Worker has failed to provide persuasive
             documentation of a specific weekly or monthly income,
             which calls into question the validity of this documentation.
             The Commission notes the Injured Worker failed to submit
             any accounting or tax records that would verify that the
             $2,000.00 per month is an appropriate wage. The financial
             documents submitted at hearing were copies of operating
             statements from his management company. Therefore, it
             cannot be determined whether the amount the Injured
             Worker, as a self-employed individual, pays himself is what
             is being reported for tax purposes or whether the amount
             reflects a reasonable amount for the work the Injured
             Worker is performing.
No. 15AP-892                                                                           15


              Furthermore, the Injured Worker has again failed to provide
              any evidence of a job search to eliminate his wage loss, as
              stated in the Commission order of 10/14/2010, a high
              scrutiny was set for the self-employed Injured Worker to
              engage in a good faith job search as required by State ex rel.
              Ooten v. Siegel Interior Specialists Co., 1998-Ohio-534, 84
Ohio St. 3d 255, 703 N.E.2d 306. Dr. Mysiw has consistently
              indicated in his Medco-14 form that the Injured Worker is
              limited to a 4 to 6 hour work day performing sedentary to
              light work duties. Dr. Mysiw has also repeatedly indicated,
              "The residual cognitive deficits from the brain injury affect
              his work capacity." However, it is clear from those same
              forms that the Injured Worker nonetheless retains a capacity
              for work yet he continues to neglect to do a job search as is
              required by statute.

              Finally, although the claim has been additionally allowed for
              depressive disorder, and cognitive disorder, the work
              restrictions that Dr. Mysiw continues to impose are the same
              now as they were prior to the additional conditions being
              recognized. These additional conditions have not altered the
              Injured Worker's ability to work and therefore, cannot serve
              as a basis for finding a wage loss.

              Accordingly, the Commission finds that the Injured Worker's
              management of his rental properties in the manner that he
              has chosen, by reinvesting profits back into the company to
              make further improvements and property purchases is a
              voluntary choice on his part to limit his income. The Injured
              Worker's decision to not seek other employment within his
              restrictions and to concentrate solely on his business is a
              lifestyle choice. Therefore, it is the order of the Commission
              that the Injured Worker's most recent C-86 Motion filed
              07/20/2011, requesting wage loss compensation from
              02/01/2011 to 05/12/2011 and continuing be denied.

       {¶ 44} 26. Thereafter, relator filed the instant mandamus action.
Conclusions of Law:
       {¶ 45} Relator argues that the commission abused its discretion when it invoked
its continuing jurisdiction vacating the SHO order following the November 21, 2011
hearing and denying his application for WWL compensation. For the reasons that
follow, it is this magistrate's decision that the commission did abuse its discretion when
it invoked its continuing jurisdiction.
No. 15AP-892                                                                              16


       {¶ 46} The Supreme Court of Ohio has set forth three requirements which must
be met in establishing a right to a writ of mandamus: (1) that relator has a clear legal
right to the relief prayed for; (2) that respondent is under a clear legal duty to perform
the act requested; and (3) that relator has no plain and adequate remedy in the ordinary
course of the law. State ex rel. Berger v. McMonagle, 6 Ohio St. 3d 28 (1983).
       {¶ 47} Pursuant to R.C. 4123.52, "[t]he jurisdiction of the industrial commission
and the authority of the administrator of workers' compensation over each case is
continuing, and the commission may make such modification or change with respect to
former findings or orders with respect thereto, as, in its opinion is justified." In State ex
rel. B & C Machine Co. v. Indus. Comm., 65 Ohio St. 3d 538, 541-42 (1992), the court
examined the judicially-carved circumstances under which continuing jurisdiction may
be exercised, and stated as follows:
              R.C. 4123.52 contains a broad grant of authority. However,
              we are aware that the commission's continuing jurisdiction is
              not unlimited. See, e.g., State ex rel. Gatlin v. Yellow Freight
              System, Inc. (1985), 18 Ohio St. 3d 246, 18 OBR 302, 480
N.E.2d 487 (commission has inherent power to reconsider
              its order for a reasonable period of time absent statutory or
              administrative restrictions); State ex rel. Cuyahoga Hts. Bd.
              of Edn. v. Johnston (1979), 58 Ohio St. 2d 132, 12 O.O.3d
              128, 388 N.E.2d 1383 (just cause for modification of a prior
              order includes new and changed conditions); State ex rel.
              Weimer v. Indus. Comm. (1980), 62 Ohio St. 2d 159, 16
              O.O.3d 174, 404 N.E.2d 149 (continuing jurisdiction exists
              when prior order is clearly a mistake of fact); State ex rel.
              Kilgore v. Indus. Comm. (1930), 123 Ohio St. 164, 9 Ohio
              Law Abs. 62, 174 N.E. 345 (commission has continuing
              jurisdiction in cases involving fraud); State ex rel. Manns v.
              Indus. Comm. (1988), 39 Ohio St. 3d 188, 529 N.E.2d 1379
              (an error by an inferior tribunal is a sufficient reason to
              invoke continuing jurisdiction); and State ex rel. Saunders v.
              Metal Container Corp. (1990), 52 Ohio St. 3d 85, 86, 556
N.E.2d 168, 170 (mistake must be "sufficient to invoke the
              continuing jurisdiction provisions of R.C. 4123.52"). Today,
              we expand the list set forth above and hold that the
              Industrial Commission has the authority pursuant to R.C.
              4123.52 to modify a prior order that is clearly a mistake of
              law.
No. 15AP-892                                                                        17


       {¶ 48} The commission gave the following reason for invoking its continuing
jurisdiction:
                [T]he Staff Hearing Officer failed to apply the correct legal
                standard under Ohio Adm.Code 4125-1-01(D)(1)(c),
                requiring the Injured Worker to perform a good faith job
                search in support of his request for working wage loss
                compensation. The Staff Hearing Officer instead used a
                "maximum mental and physical level" standard in rendering
                his decision.

       {¶ 49} The SHO instead used a "maximum mental and physical level" in
rendering his decision. If the SHO applied the wrong legal standard, a clear mistake of
law would indeed have occurred and the commission's exercise of continuing
jurisdiction would be appropriate.
       {¶ 50} Turning to the SHO's order, the magistrate notes that the SHO
determined, in this instance, that relator was excused from continuing to search for
suitable employment. The SHO reasoned as follows:
                Lastly addressed is the apparent requirement of a
                supplemental job search. In this light, it is noted that the
                Injured Worker has another claim, 03-802816. In that claim,
                the Injured Worker was awarded working wage loss for the
                maximum 200 weeks based on the same self-employment
                circumstances as is the case herein, and in that claim no
                supplemental job search was required. The 12/14/2005
                administrator's order in claim 03-802816 is noted granting
                the working wage loss in claim 03-803816 [sic].

                The Staff Hearing Officer is aware that pursuant to Ooten v.
                Siegel Interior Specialists (1998), 84 Ohio St. 3d 255, 256, it
                was held that a job search is often required in self-
                employment wage loss cases. However, the Staff Hearing
                Officer finds that this particular claim does not mandate
                such a supplemental job search due to the unique
                restrictions that the Injured Worker has based on the
                allowed conditions. As Dr. Mysiw explained in his
                03/04/2011 report and in his MEDCO-14 reports, the
                Injured Worker can only work four to six hours a day and the
                Injured Worker has serious cognitive impairments that affect
                his memory, concentration and attention such that the
                Injured Worker suffers mental fatigue. Given these unusually
                severe restrictions and considering that Dr. Mysiw is stating
No. 15AP-892                                                                           18


             that the Injured Worker can only perform this type of simple
             part time work that he is presently performing, the Staff
             Hearing Officer finds that a supplemental job search would
             not be mandated in this case as the Injured Worker is
             presently performing work at his maximum mental and
             physical level. Consequently, because the Injured Worker is
             already working at his prescribed level, his work is not a
             lifestyle choice and he is not limiting his income.

      {¶ 51} Entitlement to wage loss compensation is governed by R.C. 4123.56(B),
which provides:
             Where an employee in a claim allowed under this chapter
             suffers a wage loss as a result of returning to employment
             other than the employee's former position of employment or
             as a result of being unable to find employment consistent
             with the claimant's physical capabilities, the employee shall
             receive compensation at sixty-six and two-thirds per cent of
             the employee's weekly wage loss not to exceed the statewide
             average weekly wage for a period not to exceed two hundred
             weeks.

      {¶ 52} In order to receive workers' compensation, a claimant must show not only
that a work-related injury arose out of and in the course of employment, but, also, that a
direct and proximate causal relationship exists between the injury and the harm or
disability. State ex rel. Waddle v. Indus. Comm. (1993), 67 Ohio St. 3d 452. This
principle is equally applicable to claims for wage loss compensation. State ex rel. The
Andersons v. Indus. Comm. (1992), 64 Ohio St. 3d 539. As noted by the court in State ex
rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St. 3d 118, a wage loss claim has
two components: a reduction in wages and a causal relationship between the allowed
condition and the wage loss.
      {¶ 53} In considering a claimant's eligibility for wage loss compensation, the
commission is required to give consideration to, and to base the determination on,
evidence relating to certain factors, including claimant's search for suitable employment.
The Supreme Court of Ohio has held that a claimant is required to demonstrate a good-
faith effort to search for suitable employment which is comparably paying work before
claimant is entitled to both nonworking wage loss and working wage loss compensation.
State ex rel. Pepsi-Cola Bottling Co. v. Morse (1995), 72 Ohio St. 3d 210; State ex rel.
No. 15AP-892                                                                       19


Reamer v. Indus. Comm. (1997), 77 Ohio St. 3d 450; and State ex rel. Rizer v. Indus.
Comm., 88 Ohio St. 3d 1 (2000). A good-faith effort necessitates claimant's consistent,
sincere, and best attempt to obtain suitable employment that will eliminate the wage
loss.
        {¶ 54} Ohio Adm.Code 4125-1-01(A) defines "suitable employment" and
"comparably paying work" as follows:
             (7) "Suitable employment" means work which is within the
             claimant's physical capabilities, and which may be
             performed by the claimant subject to all physical,
             psychiatric, mental, and vocational limitations to which the
             claimant is subject at the time of the injury which resulted in
             the allowed conditions in the claim or, in occupational
             disease claims, on the date of the disability which resulted
             from the allowed conditions in the claim.

             (8) "Comparably paying work" means suitable employment
             in which the claimant's weekly rate of pay is equal to or
             greater than the average weekly wage received by the
             claimant in his or her former position of employment.

        {¶ 55} Ohio Adm.Code 4125-1-01(C) identifies for claimants the relevant
information which must be contained in an application for wage loss compensation.
Specifically, Ohio Adm.Code 4125-1-01(C)(5) provides:
             (5) All claimants seeking or receiving working or non-
             working wage loss payments shall supplement their wage
             loss application with wage loss statements, describing the
             search for suitable employment, as provided herein. The
             claimant's failure to submit wage loss statements in
             accordance with this rule shall not result in the dismissal of
             the wage loss application, but shall result in the suspension
             of wage loss payments until the wage loss statements are
             submitted in accordance with this rule.

             (a) A claimant seeking or receiving wage loss compensation
             shall complete a wage loss statement(s) for every week
             during which wage loss compensation is sought.

             (b) A claimant seeking wage loss compensation shall submit
             the completed wage loss statements with the wage loss
             application and/or any subsequent request for wage loss
             compensation in the same claim.
No. 15AP-892                                                                      20


           (c) A claimant who receives wage loss compensation for
           periods after the filing of the wage loss application and/or
           any subsequent request for wage loss compensation in the
           same claim shall submit the wage loss statements completed
           pursuant to paragraphs (C)(5)(a), (C)(5)(d) and (C)(5)(e) of
           this rule every four weeks to the bureau of worker's
           compensation or the self-insured employer during the period
           when wage loss compensation is received.

           (d) Wage loss statements shall include the address of each
           employer contacted, the employer's telephone number, the
           position sought, a reasonable identification by name or
           position of the person contacted, the method of contact, and
           the result of the contact.

           (e) Wage loss statements shall be submitted on forms
           provided by the bureau of workers' compensation.

     {¶ 56} Thereafter, Ohio Adm.Code 4125-1-01(D) provides, in pertinent part:
           (D) The claimant is solely responsible for and bears the
           burden of producing evidence regarding his or her
           entitlement to wage loss compensation. Unless the claimant
           meets this burden, wage loss compensation shall be denied.

           ***

           In considering a claimant's eligibility for compensation for
           wage loss, the adjudicator shall give consideration to, and
           base the determinations on, evidence in the file, or presented
           at hearing, relating to:

           (1) The claimant's search for suitable employment.

           (a) As a prerequisite to receiving wage loss compensation for
           any period during which such compensation is requested,
           the claimant shall demonstrate that he or she has:

           (i) Complied with paragraph (C)(2) of this rule and, if
           applicable, with paragraph (C)(3) of this rule [relating to the
           submission of medical evidence];

           (ii) Sought suitable employment with the employer of record
           at the onset of the first period for which wage loss
           compensation is requested. The claimant shall also seek
           suitable employment with the employer of record where
No. 15AP-892                                                                          21


                there has been an interruption in wage loss compensation
                benefits for a period of three months or more; and
                (iii) Registered with the Ohio bureau of employment services
                and begun or continued a job search if no suitable
                employment is available with the employer of record.

                (b) A claimant may first search for suitable employment
                which is within his or her skills, prior employment history,
                and educational background. If within sixty days from the
                commencement of the claimant's job search, he or she is
                unable to find such employment, the claimant shall expand
                his or her job search to include entry level and/or unskilled
                employment opportunities.

                (c) A good faith effort to search for suitable employment
                which is comparably paying work is required of those
                seeking non-working wage loss and of those seeking
                working-wage loss who have not returned to suitable
                employment which is comparably paying work, except for
                those claimants who are receiving public relief and are
                defined as work relief employees in Chapter 4127. of the
                Revised Code. A good faith effort necessitates the claimant's
                consistent, sincere, and best attempts to obtain suitable
                employment that will eliminate the wage loss.

          {¶ 57} Ohio Adm.Code 4125-1-01(D)(1)(c) provides certain relevant factors to be
considered by the commission in evaluating whether claimant has made a good-faith
effort.     Those factors including: claimant's skills, prior employment history, and
educational background; the number, quality, and regularity of contacts made with
prospective employers; for a claimant seeking any amount of working wage loss
compensation, the amount of time devoted to making prospective employer contacts
during the period for which working wage loss is sought, as well as the number of hours
spent working, any refusal by claimant to accept assistance from the BWC in finding
employment; any refusal by claimant to accept the assistance of any public or private
employment agency; labor market conditions; claimant's physical capabilities; any
recent activity on the part of claimant to change her place of residence and the impact
such change would have on the reasonable probability of success and the search for
employment; claimant's economic status; claimant's documentation of efforts to
produce self-employment income; any part-time employment engaged in by claimant
No. 15AP-892                                                                          22


and whether that employment constitutes a voluntary limitation on claimant's present
earnings; whether claimant restricts her search to employment that would require her to
work fewer hours per week than she worked in the former position of employment; and
whether, as a result of physical restrictions, claimant is enrolled in a rehabilitation
program.
        {¶ 58} As above indicated, Ohio Adm.Code 4125-1-01(A)(7) defines "suitable
employment" as work which is within the claimant's physical capabilities and which may
be performed subject to all physical, psychiatric, mental, and vocational limitations
resulting from the allowed conditions in the claim.
        {¶ 59} In the present case and as noted by the SHO, relator has significant
physical and mental limitations which affect his ability to work and which would affect
his ability to search for suitable employment. The medical evidence presented by Dr.
Mysiw indicates that relator's cognitive, memory, and concentration impairments cause
significant problems; his attention impairments severely limit his daily activity; he
becomes fatigued quickly and needs to pace and take breaks more often; his mental
fatigue is associated with decreased frustration tolerance and increased irritability; he
needs to rest more than one hour after the onset of mental fatigue, his mental fatigue is
a significant headache trigger and causes impairment several times a day; and that
activities requiring serious mental effort cause him to feel slow and sluggish even when
he is carrying out his every day basic activities of daily living. Dr. Mysiw stated that
relator is not only mentally impaired, but his mental impairment and his efforts to
function cause him to feel more fatigued.
        {¶ 60} Although Ohio Adm.Code 4125-1-01(D)(1)(c) does not specifically identify
a claimant's mental capabilities or limitations as a relevant factor to be considered in
evaluating whether a claimant has made a good-faith effort to secure suitable
employment, it certainly can be. While a claimant's educational background is included
as a relevant factor to be considered, it stands to reason where a claimant's mental
impairment affects his/her ability to work and consequently his ability to search for
suitable employment, then a claimant's mental impairment should be considered as
well.
No. 15AP-892                                                                           23


       {¶ 61} At oral argument, counsel for both respondents repeatedly stated that
there is no evidence to support the SHO's decision to excuse relator from searching for
other employment. However, the commission exercised continuing jurisdiction based
on a clear mistake of law and not a clear mistake of fact. The magistrate finds there is
no clear mistake of law here.
       {¶ 62} In State ex rel. Yates v. Abbott Laboratories, Inc., 95 Ohio St. 3d 142,
2002-Ohio-2003, the Supreme Court of Ohio emphasized that these determinations
must be made on a case-by-case basis, stating: "In reality, the issue comprises two
questions: (1) Is a job search necessary and (2) if so, what is required?" Id. at 146-47.
After acknowledging that it had not been confronted with the first question within the
context of regular full time employment, the court went on to state: "What other cases
have so far taught, however, is that the question is not amenable to hard-and-fast rules--
it is very dependent on circumstances." Id. at 147.
       {¶ 63} Yates further directed:
              [T]he overriding concern in all of these cases--as it has been
              since the seminal case of State ex rel. Pepsi-Cola Bottling
              Co. v. Morse (1995), 72 Ohio St. 3d 210, 648 N.E.2d 827--is
              the desire to ensure that a lower-paying position--regardless
              of hours--is necessitated by the disability and not motivated
              by lifestyle choice.
Id. at 147.

       {¶ 64} While the magistrate is cognizant that the present case presents a different
factual scenario than the court has considered before (a part-time job that included the
promise of a full-time position in State ex rel. Brinkman v. Indus. Comm., 87 Ohio
St.3d 171 (1999)); (an inability to return to the former position of employment followed
by a return to college and securing employment which the claimant should not be
expected to leave in State ex rel. Ameen v. Indus. Comm., 100 Ohio St. 3d 161, 2003-
Ohio-5362)), what is clear here is that the SHO evaluated this case and determined that,
given relator's mental and physical limitations, this part-time job working four to six
hours per week was within the mental and physical limitations as set out by Dr. Mysiw
and did not allow relator the ability to search for a different job. While the commission
No. 15AP-892                                                                      24


may disagree with the SHO's factual determination and application of the law to those
facts, it is clear that the SHO applied the proper standard.
       {¶ 65} Finding that there was no clear mistake of law, it is this magistrate's
decision that the commission did abuse its discretion when it invoked its continuing
jurisdiction vacating the SHO's order, and this court should issue a writ of mandamus
ordering the commission to reinstate that order and award relator WWL compensation.


                                              /S/ MAGISTRATE
                                              STEPHANIE BISCA




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).